Citation Nr: 1436597	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-47 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 70 percent for traumatic brain injury and posttraumatic stress disorder (PTSD) with anxiety.


REPRESENTATION

Appellant represented by:	Sarah R. Smith, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An October 2009 decision increased the assigned rating for traumatic brain injury with headaches and anxiety to 40 percent, effective October 23, 2008.  The Veteran disagreed with the assigned rating.  A March 2010 decision denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Finally, a May 2010 decision denied entitlement to PTSD claimed as secondary to traumatic brain injury.

Subsequently, a July 2012 rating decision granted entitlement to a TDIU and granted service connection for PTSD, combining it with the service-connected traumatic brain injury.  The issues of a TDIU and service connection for PTSD are no longer on appeal.  The July 2012 decision also increased the rating for traumatic brain injury with PTSD and anxiety to 70 percent, effective October 23, 2008.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for traumatic brain injury with PTSD and anxiety remains in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in November 2010, the Veteran requested a hearing at the RO before a member of the Board (Travel Board hearing).  The Veteran has not withdrawn his request for a hearing and it appears that no action was taken to schedule a hearing before the claims file was sent to the Board.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the RO to schedule the Veteran for a Travel Board hearing at the RO.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



